Order of the Supreme Court, New York County (Kristin Booth Glen, J.), entered February 3, 1989, increasing maintenance payments to plaintiff, unanimously affirmed, without costs.
The parties were divorced on May 26, 1972. Plaintiff wife seeks an upward modification of maintenance due to a debilitating heart attack which prevents her from being employed, and the cessation of disability benefits upon her 65th birthday. A modification of a maintenance award may be made only when the party seeking such modification demonstrates a substantial change in circumstances. (Matter of Archer v Archer, 142 AD2d 881.) A wife’s illness, after becoming divorced, which prevents her from working constitutes a substantial change in circumstances warranting an increase in maintenance. (Wantuch v Wantuch, 56 AD2d 866.) The amount awarded should reflect a balancing of the wife’s needs with the husband’s ability to comply (Paget v Paget, 90 AD2d 728). Considering all the circumstances, it was not an abuse of discretion to increase the maintenance payments to the wife from $40 per week to $150 per week. Concur—Ross, J. P., Carro, Asch and Rubin, JJ.